DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement/Amendment/Remarks filed 4/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 16 has been amended.  Claims 1-15 have been cancelled.  Claims 22-32 are newly added.  Accordingly, claims 16-32 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 16-21) in the reply filed on 4/6/2022 is acknowledged.  The claimed drawn to unelected subject matter have been cancelled.  Claims 16-32 are under consideration.

Information Disclosure Statement
	The IDS’s dated 9/17/2021 and 4/6/2022 have been considered.  Signed copies are enclosed herewith.

Specification
The disclosure is objected to because of the following informalities: the instant specification recites, “a compressive strength greater than 10kDa” at [0071].  The unit kDa is a unit commonly used for molecular weight, not a unit for compressive strength or force.
Appropriate correction is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured such that” in claim s 18 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification or original disclosure for an anti-infective or a steroid in hydrogel for the use in a nerve wrap; the subject matter was not properly described as filed. Original claim 14 included similar limitation, however, it is in the context of a nerve cap and the instant specification only discusses support for an anti-inflammatory ([0270]).  Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites the limitation, “the top opening lying on a first plane and having an area less than an area of a second plane”. “Plane” is not defined by the instant specification and its plain meaning is “a flat surface that extends into infinity” as evidenced by Cuemath (see PTO-892.  The claim is indefinite because it is unclear how an opening would not have an area less than an infinite plane and how this limitation structurally limits the claim. 
	Claim 16 also recites, “the second plane being spaced apart into the cavity”.  The claim is indefinite because it is unclear what the second plane is being spaced apart from.
	Claims 17-32 depend from claim 16 and suffer from the same deficiencies as discussed supra.  
Claim 18 recites the limitation, “wherein the form is configured such that a nerve end positioned within the cavity does not contact an interior surface of the concave wall”.  The instant specification states, “the positioning step may comprise positioning the nerve such that the nerve guide maintains the severed end within the cavity spaced apart from a sidewall of the form” [0015].  The specification does not explain what structure is associated with the function.  In fact, the specification states that the nerve is positioned such that it does not contact the wall indicating that the limitation is drawn to a method step rather than a specific structure.  Thus, the specification is devoid of adequate structure to perform the claimed function. In fact, there is no disclosure of structures that corresponds to “configured such that a nerve end positioned within the cavity does not contact an interior surface of the concave wall” and as such it is unclear what structures are encompassed by said limitation (see MPEP 2181(III)). 
Claim 22 recites the limitation, “a compressive strength greater than 10kDa”.  The unit kDa is a unit commonly used for molecular weight, not a unit for compressive strength or force. The claim is indefinite because it is unclear what unit of force is being claimed.
Claim 31 recites the limitation, “wherein the form is configured such that a nerve end positioned within the cavity is at least 1 mm spaced from an interior surface of the concave wall”.  The instant specification states, “the positioning step may comprise positioning the nerve such that the nerve guide maintains the severed end within the cavity spaced apart from a sidewall of the form. The severed end may be positioned at least about 0.1 mm or 2 mm away from the sidewall or more preferably about 1 mm away” [0015].  The specification does not explain what structure is associated with the function.  In fact, the specification states that the nerve is positioned such that it is at least about 0.1 mm or 2 mm away from the sidewall or more preferably about 1 mm away indicating that the limitation is drawn to a method step rather than a specific structure.  Thus, the specification is devoid of adequate structure to perform the claimed function. In fact, there is no disclosure of structures that corresponds to “configured such that a nerve end positioned within the cavity is at least 1 mm spaced from an interior surface of the concave wall” and as such it is unclear what structures are encompassed by said limitation (see MPEP 2181(III)). 
Regarding instant claims 18 and 31, Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Clarification/correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 21, 28, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 2016/0166733 A1, Jun. 16, 2016, hereafter as “Phillips”).
	The instant invention is drawn to a form for creating an in situ wrap around a nerve to nerve junction, the form comprising: a concave wall at least partially defining a cavity, the concave wall comprising a top opening for accessing the cavity, the top opening lying on a first plane and having an area less than an area of a second plane, the second plane conforming to inside dimensions of the cavity, the second plane being spaced apart into the cavity and parallel to the first plane; a first concave nerve guide providing a first side access for positioning a first nerve end in the cavity, and a second concave nerve guide providing a second side access for positioning a second nerve end in the cavity; and a kit thereof.
	Regarding instant claim 16, Phillips teaches a method and apparatus for producing engineered neural tissue, for use in nerve repair of human and animal subjects ([0001]).  Phillips teaches that the method comprises i) providing a cell guide comprising a hydrogel matrix seeded with tension-generating cells, the matrix being tethered at opposed first and second ends to a frame; ii) allowing the tension-generating cells to generate tension within the matrix, such that the cells self-align within the matrix; and iii) removing liquid from the hydrogel matrix to form a sheet retaining cells within the matrix ([0008]-[0011]).  Phillips further teaches that the method may comprise, as step i), the steps of i)a) providing a cell guide comprising a hydrogel matrix, and i)b) seeding the matrix with tension-generating cells ([0017]) and may further comprise the step of removing the matrix from the frame between steps ii) and iii) ([0019]).  Phillips teaches that the frame may be a sheath surrounding the matrix, but preferably the frame is in the form of a mould; this allows the hydrogel matrix to be poured and cast directly within the frame ([0022]).  Phillips also teaches that any suitable material may be used for the mould, for example, plastic ([0022]).  Phillips further teaches that a sciatic nerve is exposed and transected and aligned rolled cell sheets are placed in a commercially available, NeuraWrap™, and sutured into place in a 15 mm gap ([0054]).  NeuraWrap™ is illustrated as a tube slit horizontally (far right image of Fig. 2).  Said tube reads on the claimed form because the tube comprises a concave wall with a top opening (slit) and two open ends (concave side access openings), wherein the top opening lying on a first plane has an area that is less than a second plane parallel to the first plane within the wrap.
	It is noted that the instant claims are product claims and any intended use recitation such as “for creating an in situ wrap around a nerve to nerve junction”, “for positioning a first nerve end in the cavity”, “for positioning a second nerve end in the cavity” (claim 16), or the like does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding instant claim 17, Phillips teaches the step of removing the matrix from the frame between steps ii) and iii) ([0019]).
	Regarding instant claim 18, Phillips teaches that rolled rods are encapsulated in an outer sheath ([0051]).  Said teaching reads on the claim because, in use, a nerve placed inside a rolled rod would be insulated by said rolled rod from the touching the wall of the sheath.
	Regarding instant claim 21, Phillips teaches a kit comprising neural tissue sheet/rods comprising a hydrogel matrix and an outer sheath ([0032]-[0038]).
	Regarding instant claim 28, Phillips teaches that hydrogel matrix is poured (flowable) and then removing the liquid from the hydrogel (non-flowable) ([0021] and [0022]).
Regarding instant claim 28, Phillips teaches that that the conduits were retained in place via sutures (stabilizing feature) ([0052]).
Regarding instant claim 31, Phillips teaches
	Regarding instant claim 32, Phillips teaches that the form produces a rod having a convex surface and is generally cylindrical in shape ([0054]; Fig. 2).
	Thus, the teachings of Phillips render the instant claims anticipated.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0166733 A1, Jun. 16, 2016, hereafter as “Phillips”), as applied to claim 16 above, in view of Phillips et al. (US 2007/0168044 A1, Jul. 19, 2007, hereinafter as “Phillips 2”).
	The instant invention is described above.
	Phillips teaches the elements described above including a sheath (form) composed of collagen ([0024] and [0035]).
Phillips is silent to a form comprising silicone.
Phillips 2 teaches artificial tissue growth guides comprising a core and an outer sleeve for the purpose of regeneration of nerve tissue (abstract).  Phillips 2 teaches the particular outer sleeve materials, silicone, phosphate glass, polylactone, polyglycone, polycapryolactone, hyaluronan or derivatives thereof, collagen, fibrin, fibronectin, cellulose, chitosan, and starch ([0029] and [0115]; claim 15).  Phillips also teaches that the core is composed of collagen gel matrix ([0020]).
Both references are drawn to nerve guides comprising a core comprising a gel matrix and a sheath for the purpose of regenerating nerve tissue, thus, it would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the invention to include the particular sheath/sleeve material, silicone, in the invention of Phillips as suggested by Phillips 2 with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Phillips 2 teaches that collagen and silicone are effectively functional equivalent materials used for the same purpose of a sheath/sleeve material in a nerve guide (MPEP 2144.06(II)).
Thus, the combined teachings of Phillips and Phillips 2 render the instant claim prima facie obvious.

Claims 22, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0166733 A1, Jun. 16, 2016, hereafter as “Phillips”), as applied to claim 21 above, in view of Lin et al. (CN 105963792 A, Sep. 28, 2016, machine translation, hereinafter as “Lin”.
	The instant invention is described above.
	Phillips teaches the elements described above including a hydrogel (abstract).
	Phillips is silent to a composition comprising poly(ethylene glycol) succinimidyl carbonate (instant claim 23).
	Lin teaches a medical hydrogel composition comprising poly(ethylene glycol) succinimidyl carbonate that can be used in conjunction with nerves because it has a low degree of swelling and good antibacterial properties (abstract; pg. 2). 
	Both references are drawn to compositions comprising a hydrogel for the purpose of being used in conjunction with nerves, thus, it would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the invention to include the particular hydrogel, poly(ethylene glycol) succinimidyl carbonate, in the invention of Phillips as suggested by Lin with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Lin teaches that poly(ethylene glycol) succinimidyl carbonate is suitable for the same purpose of filling space around a nerve(s) and additionally because the particular material, poly(ethylene glycol) succinimidyl carbonate, has the additional advantage of low degree swelling and antibacterial properties.
	Regarding instant claim 22, Lin teaches the particular hydrogel, poly(ethylene glycol) succinimidyl carbonate, as discussed above.  The instant specification discusses said material as being suitable in meeting the limitations of claim 22 ([0150]-[0165]). MPEP 2112.01(II) states that a chemical composition and its properties are inseparable.  Thus, a skilled artisan would reasonably expect that the same hydrogel taught in Lin would possess the same properties as that of the claimed invention.  MPEP 2112.01(I) further states,  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

For these reasons, the composition of Phillips/Lin read on the claim as its currently written.
	Regarding instant claim 27, Lin teaches that poly(ethylene glycol) succinimidyl carbonate has antibacterial properties (abstract; pg. 2). 
	Thus, the combined teachings of Phillips and Lin render the instant claims prima facie obvious.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2016/0166733 A1, Jun. 16, 2016, hereafter as “Phillips”), as applied to claim 21 above, in view of Ridderström et al. (“Brilliant blue G treatment facilities regeneration after optic nerve injury in the adult rat”, Neuroreport, 2014, 25(17), pp. 1405-1410; hereafter as “Ridderström”).
	The instant invention is described above.
	Phillips teaches the elements described above.
	Phillips is silent to the hydrogel comprising P2XR receptor antagonist (instant claim 24), P2X7 receptor antagonist (instant claim 25), the particular P2X7 receptor antagonist, BB FCF or BBG (instant claim 26), and an anti-inflammatory agent (instant claim 27). 
	Ridderström teaches that administration of the particular P2XR/P2X7 receptor antagonist, brilliant blue G (BBG) demonstrates positive effects on neural repair after a spinal cord injury and a traumatic optical nerve injury (abstract).  Specifically, Ridderström teaches that said administration reduced glial scar formation, less macrophage activation, and signs indicative of axonal regeneration beyond the glial scar in treated animals (abstract).  Ridderström also teaches that BBG has anti-inflammatory properties (pg. 1407, right col, last para.).
	Both references are drawn to compositions for nerve repair/regeneration, thus, it would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the invention to include a P2XR/P2X7 receptor antagonist/an anti-inflammatory such as BBG in the invention of Phillips as suggested by Ridderström with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Ridderström teaches that administration of BBG is effective in repairing injured nerves and it is prima facie obvious to combine two compositions which are taught in the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06(I)).
Thus, the combined teachings of Phillips and Ridderström render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617